Citation Nr: 0710009	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

In September 2001, the veteran claimed both a higher rating 
for bilateral hearing loss and service connection for a 
nervous condition.  See September 2001 VA Form 21-4138.  
These claims were denied by a January 2002 rating decision.  
The veteran filed a timely notice of disagreement (NOD), and 
the RO issued a statement of the case (SOC).  In a timely VA 
Form 9, the veteran indicated his desire to appeal all of the 
issues listed in the SOC; in a typed statement below this, 
however, he only clearly articulated his disagreement with 
the noncompensable rating for bilateral hearing loss.  In 
April 2003, the RO sent the veteran a letter in which it 
requested him to clarify the issues he wished to appeal.  The 
veteran did not respond to this letter, and the RO treated 
the lack of response as an indication that he only wished to 
pursue the increased rating claim.  The Board will proceed 
accordingly, and notes that the veteran was later granted 
service connection for post-traumatic stress disorder (PTSD) 
by a September 2005 rating decision.  

In the September 2001 VA Form 21-4138, the veteran also 
indicated that he wanted an increased rating of his service-
connected scar.  As the record does not reveal that the RO 
has addressed this issue, it is REFERRED for appropriate 
action.  


FINDING OF FACT

The veteran's hearing is at Level I in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII 
(Diagnostic Code 6100) and § 4.86 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2006).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (Diagnostic Code 6100) (2006).  
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

Service connection for bilateral hearing loss was granted 
with a noncompensable evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6297, effective August 5, 1985.  See February 
1986 rating decision.  The veteran filed a claim for an 
increased (compensable) rating in September 2001, and has 
appealed the continuation of a noncompensable rating.

A VA compensation and pension (C&P) audio examination was 
performed in October 2001, at which time the veteran's pure 
tone decibel threshold average in the right ear was 40 and 
his speech discrimination score was 96 percent.  His left ear 
pure tone decibel threshold average was 41 and speech 
discrimination was 100 percent.  Under Table VI, 38 C.F.R. 
§ 4.85 (2006), these results correspond to Level I for both 
ears.  The applicable percentage rating is zero under Table 
VII, 38 C.F.R. § 4.85 (2006).  

The RO has obtained treatment records from the VA Medical 
Center (VAMC) in Atlanta, which range in date from March 2002 
to October 2005.  A review of these medical records reveal 
that an audiological assessment was conducted in July 2002, 
at which time audiological testing revealed mild to 
moderately-severe high frequency sensorineural hearing loss 
(HFSNHL), with excellent word recognition ability, in both 
ears.  In September 2002, the veteran was evaluated for 
hearing aids.  Although the veteran was seen frequently at 
the VAMC between March 2002 and October 2005, he has not 
sought additional treatment for his bilateral hearing loss 
since the July and September 2002 visits.  

The Board has also considered whether "exceptional patterns 
of hearing impairment" are indicated in this case.  
Consideration under 38 C.F.R. § 4.86(a) is not warranted, 
however, because none of the audiological test results show 
pure tone thresholds of 55 decibels or higher at each of the 
frequencies of 1000, 2000, 3000 and 4000, with each ear 
evaluated separately.  Nor is consideration under 38 C.F.R. 
§ 4.86(b) warranted, as neither the right or left ear 
displayed pure tone thresholds of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, with each ear 
evaluated separately.

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In response to the veteran's September 2001 claim, and prior 
to the issuance of the adverse rating decision that is the 
subject of appeal, the RO sent a section 5103(a) notice 
letter.  This letter, however, provided information regarding 
the necessary evidence to substantiate a claim for service 
connection rather than for increased rating, and did not 
fully inform the veteran of VA's duties to notify and assist.  
See November 2001 letter.  Proper section 5103(a) notice was 
included in the December 2002 SOC, which provided the veteran 
with pertinent regulations, to include 38 C.F.R. § 3.159 and 
38 C.F.R. § 4.85.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  Although the 
November 2001 notice letter was augmented during the appeal, 
the veteran has not been prejudiced by the timing of the 
section 5103(a) notice, as he has been given content-
compliant notice and an appropriate opportunity to 
participate in his claim and appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran was also 
provided notice as to the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA treatment records have been obtained 
and the veteran was afforded an appropriate VA examination in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


